Dismissed and Opinion Filed December 5, 2017




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-00692-CV

                               DONNY JOE CURRY, Appellant
                                          V.

                               A. HENDERSON, ET AL., Appellees

                           On Appeal from the 354th District Court
                                    Hunt County, Texas
                                Trial Court Cause No. 84319

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       The docketing statement and clerk’s record in this case are past due. By postcard dated

June 20, 2017, we informed appellant the docketing statement in this case was due.              We

cautioned appellant that failure to file the docketing statement within ten days might result in the

dismissal of this appeal without further notice. By letter dated August 23, 2017, we informed

appellant the clerk’s record had not been filed because appellant had not paid for the clerk’s

record. We directed appellant to provide, within ten days, written verification of payment or

arrangements to pay for the clerk’s record or written verification appellant had been found

entitled to proceed without payment of costs. We cautioned appellant that failure to do so would

result in the dismissal of this appeal without further notice. To date, the clerk’s record has not
been filed and appellant has not provided the required documentation regarding the clerk’s

record.

          We dismiss this appeal for want of prosecution. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                       /Carolyn Wright/
                                                       CAROLYN WRIGHT
                                                       CHIEF JUSTICE



170692F.P05




                                                 –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

DONNY JOE CURRY, Appellant                        On Appeal from the 354th District Court,
                                                  Hunt County, Texas
No. 05-17-00692-CV       V.                       Trial Court Cause No. 84319.
                                                  Opinion delivered by Chief Justice Wright.
                                                  Justices Lang-Miers and Stoddart
A.HENDERSON, et al., Appellees                    participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellees A. HENDERSON, ET AL., recover their costs of this
appeal from appellant DONNY JOE CURRY.


Judgment entered December 5, 2017.




                                            –3–